United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1939
Issued: April 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2012 appellant filed a timely appeal of a July 27, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her emotional condition claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an emotional condition in the performance of duty.
On appeal, appellant contends that OWCP ignored evidence in her favor and her
allegations of wrongdoing by the employing establishment.
FACTUAL HISTORY
On July 28, 2010 appellant, then a 54-year-old transit mail expediter, filed an
occupational disease claim (Form CA-2) alleging that, on or before June 29, 2010, she had
1

5 U.S.C. § 8101 et seq.

anxiety and depression with consequential migraines, hypertension and hyperglycemia due to the
following disciplinary actions: issuance of a February 25, 2008 letter of warning as appellant put
a van in storage with a sack of express mail still inside; an October 28, 2009 letter of warning for
not dispatching mail on time on October 21, 2009; a February 13, 2010 5-day suspension for
using a postal vehicle without authorization on January 17, 2010 and failure to timely expedite
three vans of mail; an April 27, 2010 14-day suspension for failing to scan mail container labels
on March 21 and 28, 2010, resulting in delayed mail; a May 18, 2010 14-day suspension for
being present on postal premises without authorization on 7 dates in February and March 2010
and a verbal altercation with, driver, Kenneth Mitchell with whom she had a dating relationship
in 2001;2 a May 18, 2010 just cause interview regarding the 14-day suspension in which Robert
Felix, supervisor, momentarily blocked her from leaving his office by putting his arm across the
doorway; June 16 and 29, 2010 notices of removal for a pattern of malfeasance and misconduct,
including failure to follow procedures in dispatching mail on May 10, 2010; rescission of the
June 16, 2010 notice of removal. She also alleged reprisal for her union activities from 1986 to
2010 and for filing Equal Employment Opportunity (EEO) grievances.
Appellant denied any and all wrongdoing, asserting that her supervisors fabricated all
accusations against her. She attributed her condition to frustration over conflicting supervisory
instructions from April 25, 2008 to December 11, 2009, and to her supervisors not assigning
overtime in accordance with union procedures, resulting in her working six days a week from
January 16 to February 12, 2010. Appellant also attributed her condition to: anxiety over
Mr. Felix assigning her to three docks simultaneously and moving her from the east dock on
January 17, 2010 in violation of safety protocols; Mr. Felix telling coworkers on January 18 and
April 26, 2010 that he planned to terminate appellant; being informed by a coworker on April 26,
2010 that Mr. Felix stated that he would terminate her; being denied use of a postal vehicle to
travel to and from the van yard; being banned from the transport office on March 27, 2010 for
being on site without permission; and a supervisor using her scanner on May 22, 2010 to set her
up on false disciplinary charges. She also alleged that supervisors failed to provide her with
standard operating procedures for expediter and dispatch protocols. Appellant noted that OWCP
accepted an emotional condition claim in 1990, resulting in restrictions against working under
certain supervisors.
Appellant submitted copies of each disciplinary action to which she attributed her
condition, as well as transportation tracking forms which she asserted showed that she was not at
fault for delaying mail on any of the dates listed. She also provided statements in March, May
and July 2010 from 11 coworkers asserting that Mr. Felix singled her out for disciplinary action,
as other expediters were not penalized for similar misconduct.
In January 16, 17, 24, April 6 and June 20, 2010 statements, Mr. Felix stated that he
investigated an alleged December 2001 physical assault and February 18, 2010 verbal altercation
by appellant against coworker, Mr. Mitchell, whom she dated in 2001. Mr. Mitchell filed a
police report in 2001 stating that appellant threw hot coffee in his face, but he did not press
charges. On January 17, 2010 appellant refused to cooperate with a disciplinary interview into
2

Appellant submitted a May 18, 2010 14-day suspension letter alleging that she called, driver, Mr. Mitchell, a
“punk b---h” and/or “punk mother f--ker” on February 18, 2010 while she was on postal premises without
authorization on her scheduled day off, harassed Mr. Mitchell on March 25, 2010 and entered the employing
establishment without permission on seven dates from February 17 to March 25, 2010.

2

her failure to place vans in the proper stalls and comply with supervisory instructions for van
placement. Mr. Felix determined that, on February 18, 2010, she was on postal premises without
authorization on her scheduled day off. Appellant accused Mr. Mitchell of tampering with her
campaign flyers and called him a “Punk B---h.” She also appeared at the transportation office on
March 27, 2010, her scheduled day off, to conduct union campaign activities. During her shift
on June 20, 2010, appellant failed to dispatch a van as directed for the Los Angeles run, left the
dock, failed to process the Santa Ana dispatch and failed to put a van in a stall for the Fresno
dispatch. In just cause and other investigative interviews, appellant categorically denied any
wrongdoing. Mr. Felix concluded that there was sufficient evidence of appellant’s misconduct
and malfeasance to warrant the disciplinary actions against her.
In a July 20, 2010 statement, one of appellant’s coworkers noted that, on January 17,
2010, she called appellant to advise her that a truck was coming into their dock and that the
“Denver driver was waiting.”
In an August 30, 2010 statement, Supervisor Felix stated that, although there were no
standard operating procedures, all of appellant’s duty requirements were detailed in her written
job description. She had worked on the platform as an expediter for more than three years and
should have understood the varying tasks required depending upon the flow and routing of mail.
These duties required labeling and logging mail according to her written job description,
expediting mail and van routing. Although expediters were not authorized to use postal vehicles
as their duties did not require them, appellant signed out a vehicle without permission as she “did
not want to walk the yard to locate [her] vans.” On January 17, 2010 Mr. Felix assigned
appellant to one dock, then a second when she had finished her duties on the first. The third
dock was closed for construction. Appellant violated instructions by moving vans containing
mail, resulting in mail falling from a van and being destroyed due to rain. Mr. Felix confirmed
that he told one of appellant’s coworkers on January 18, 2010 that, if she continued to behave
like appellant, she would end up with a bad attitude like appellant. He noted that his remarks did
not indicate an intention to terminate appellant. Mr. Felix stated that, on February 18, 2010,
appellant appeared at the transportation office on her day off to post her union campaign flyers.
Appellant accused Mr. Mitchell of removing her flyers, called him an obscenity then called a
coworker and repeated her remarks. On April 26, 2010 Mr. Mitchell told an expediter that she
would “be fired just like [appellant] if she did not perform her duties.” He confirmed that, on
June 29, 2010, appellant was issued a notice of removal that was rescinded on the same day. On
May 18, 2010 when Mr. Felix issued appellant a 14-day suspension, she tried to remove the
notice from his office without signing it. He stated that he momentarily blocked the office
doorway with his arm, instructing appellant to either sign the notice or inform him that she
refused to sign it. Appellant then signed the notice and complained of anxiety and chest pains.
Postal Police called an ambulance and appellant was transported to a hospital. Mr. Felix denied
that he or any other supervisor harassed, intimidated, threatened, abused or discriminated against
appellant.
In an August 31, 2010 letter, a retired postal supervisor asserted that, from 1985 to 2009,
expediters were allowed to use postal vehicles to perform their duties.
In a July 15, 2010 report, Dr. Ruth Fallenbaum, an attending licensed clinical
psychologist, related appellant’s account of harassment and disciplinary actions in the
workplace.
She diagnosed adjustment disorder with mixed anxiety and depression.
3

Dr. Fallenbaum asserted that appellant felt harassed by illogical disciplinary actions, causing
recrudescence of previously resolved dysthymia.
By decision dated January 26, 2011, OWCP denied appellant’s claim finding that she
failed to establish any compensable employment factors. It found a lack of sufficient evidence to
establish her allegations regarding the February 25, 2008, October 28, 2009, April 27, May 18,
June 16 and 29, 2010 disciplinary actions based on documented nonfeasance, and no harassment
or disparate treatment was established. OWCP found that there was no proof that she was
harassed for not being allowed to use a postal vehicle; that she was assigned to three docks
simultaneously on January 17, 2010 or harassed on March 25 and 27, 2010 when barred from the
transportation office, or that a supervisor misused her scanner on May 22, 2010. OWCP advised
that the following factors were factual, but not compensable: not being provided standard
operating procedures as the document did not exist; working six days a week from January 16 to
February 12, 2010, as no overtime assignment violations were shown; Mr. Felix momentarily
placed his arm across his doorway on May 18, 2010 which did not rise to the level of
constructive imprisonment; his remarks to appellant’s coworkers on January 18 and April 26,
2010 were not made to appellant; a lack of uniformity in supervisory directions from April 25,
2008 to December 11, 2009, as appellant’s duties varied with each work shift and required
flexibility in prioritizing.
In a February 25, 2011 statement, appellant requested a hearing that was held on
June 27, 2011. She asserted that she always followed proper work procedures so the charges
against her were fabricated, and that she was not instructed in proper procedures so the charges
against her were disparate discipline. Appellant submitted her contentions regarding each
disciplinary action against her, asserting that she had not done anything wrong and that she made
mistakes due to conflicting or insufficient instructions.
In March 28 and April 30, 2010 statements, Mr. Mitchell stated that in December 2001,
appellant threw a cup of hot coffee in his face after he ended their dating relationship. On
March 25, 2010 appellant appeared outside the transportation office and yelled at him to come
out. She submitted an April 14, 2010 coworker’s statement alleging that Mr. Mitchell spoke
badly of appellant.
By decision dated and finalized September 20, 2011, an OWCP hearing representative
affirmed the January 26, 2011 decision, finding that the evidence was insufficient to establish
administrative error or abuse. The hearing representative further found that appellant’s
statements, and those of her coworkers, were too general or vague to establish her allegations of
harassment, disparate treatment and false charges.
In an April 23, 2012 letter, appellant requested reconsideration, asserting that the
employing establishment erred in issuing a five-day suspension on February 13, 2010.3 She
submitted a February 2, 2012 letter from the employing establishment, reducing an October 28,
2009 letter of warning to an official discussion, and a February 3, 2012 employer letter reducing
a February 13, 2010 five-day suspension to a letter of warning. Appellant also provided a
3

Appellant filed a claim for recurrence of disability on April 23, 2012. In a May 7, 2012 letter, OWCP advised
appellant that the claim for recurrence of disability was not in posture for a decision due to the pending request for
reconsideration.

4

February 16, 2012 final grievance arbitration panel award, finding “substantive errors” by
appellant’s supervisors in issuing the February 13, 2010 suspension and February 3, 2012 letter
of warning, including “overcharging grievant with certain contract violations.” The arbitrator
found that, at a February 14, 2012 grievance hearing, Mr. Felix’s testimony established that, on
January 17, 2010, he violated a directive prohibiting assigning an employee from the east dock to
another dock, then failed to conduct a fair and thorough just cause interview. The arbitrator
found that the letter of warning should be expunged from appellant’s record due to substantive
procedural errors.
An April 5, 2012 report from Dr. Fallenbaum noted that the February 13, 2010 notice of
suspension “trigger[ed] some psychological symptoms.” A subsequent pattern of supervisory
harassment as related by appellant led to severe anxiety and depression. Dr. Fallenbaum
diagnosed adjustment disorder with mixed anxiety and depression.
In a July 27, 2012 decision, OWCP modified its September 20, 2011 decision to find that
appellant established a compensable employment factor. The February 16, 2012 arbitration
award established procedural errors by her supervisor bringing the disciplinary letter. However,
appellant did not establish causal relationship, as Dr. Fallenbaum’s reports did not contain
sufficient medical rationale explaining how the February 13, 2010 five-day suspension or
February 3, 2012 letter of warning caused her emotional condition. OWCP also found that she
did not establish any other compensable factors of employment.
LEGAL PRECEDENT
FECA provides for payment of compensation for personal injuries sustained while in the
performance of duty.4 Where disability results from an employee’s reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of FECA.5 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting the allegations with probative and reliable evidence.6
This burden includes the submission of a detailed description of the employment factors or
conditions which appellant believes caused or adversely affected the condition or conditions for
which compensation is claimed.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship.8 If a claimant implicates a factor of employment, OWCP should
then determine whether the evidence of record substantiates that factor. When the matter

4

5 U.S.C. § 8102(a).

5

5 U.S.C. §§ 8101-8193. Lillian Cutler, 28 ECAB 125 (1976).

6

Ruthie M. Evans, 41 ECAB 416 (1990).

7

Effie O. Morris, 44 ECAB 470 (1993).

8

See Norma L. Blank, 43 ECAB 384 (1992).

5

asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.9
ANALYSIS
Appellant did not attribute her emotional condition to the performance of her regular or
specially assigned duties under Cutler. Rather, she attributed her emotional condition, in part, to
a series of disciplinary actions taken by her supervisor. Disciplinary actions including oral
reprimands, discussions or letters of warning for conduct are noncompensable administrative
actions unless the employee shows management acted unreasonably.10 To support such a claim,
a claimant must establish a factual basis by providing probative and reliable evidence.11 OWCP
accepted the February 13, 2010 five-day suspension as a compensable employment factor as the
arbitration panel found procedural errors by Mr. Felix established administrative error or abuse.
Therefore, appellant has established the February 13, 2010 suspension as a compensable
employment factor.
Appellant also attributed her claimed anxiety condition to a stress reaction by
Supervisor Felix moving her from the east dock to another dock on January 17, 2010, an
administrative error violating safety protocols. The Board notes that the assignment of work is
generally an administrative function and is not compensable absent error or abuse.12 In this case,
the February 16, 2010 final arbitration decision found that Mr. Felix violated safety procedures
on January 17, 2010 by moving appellant from the east dock. The arbitrator’s finding is
sufficient to establish administrative error. The Board finds that appellant has submitted
sufficient probative evidence to establish a compensable employment factor in this regard.
As appellant established two compensable factors of employment, the Board will review
the medical evidence to determine if she established causal relationship. In support of her claim,
appellant submitted reports from Dr. Fallenbaum, an attending licensed clinical psychologist,
who opined on July 15, 2010 that appellant’s perception of disciplinary actions as illogical
caused recrudescence of previously resolved dysthymia. On an April 5, 2012 report
Dr. Fallenbaum stated that the February 13, 2010 notice of suspension “trigger[ed] some
psychological symptoms” without a specific diagnosis. However, she did not explain how or
why the two accepted employment factors, the February 13, 2010 disciplinary action and being
moved from the east dock on January 17, 2010, would cause or aggravate a specific emotional
condition. The Board finds that Dr. Fallenbaum’s opinion is insufficient to meet appellant’s
burden of proof in establishing causal relationship in this case.13
Appellant alleged that the claimed condition resulted from a number of employment
incidents which OWCP found to be noncompensable. Therefore, the Board must review whether
these alleged incidents and conditions are covered employment factors under the terms of FECA.
9

Marlon Vera, 54 ECAB 834 (2003).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

See Barbara J. Nicholson, 45 ECAB 843 (1994).

12

Donney T. Drennon-Gala, 56 ECAB 469 (2005); Linda J. Edward-Delgado, 55 ECAB 401 (2004).

13

Deborah L. Beatty, 54 ECAB 340 (2003).

6

Regarding the employing establishment’s unilateral reduction of an October 28, 2009 letter of
warning to an official discussion, and unilateral rescission of the June 16, 2010 notice of
removal, the Board has held that a subsequent reduction or rescission of a disciplinary action by
itself does not establish error or abuse.14 Appellant has not submitted sufficient evidence to
show that the October 28, 2009 letter of warning was issued in error. Therefore, she has not
established a compensable employment factor in this regard. Also, appellant did not submit
evidence corroborating her allegations of employing establishment administrative error or abuse
in issuance of the February 25, 2008 letter of warning, April 27, 2010 14-day suspension,
May 18, 2010 14-day suspension and June 29, 2010 notice of removal. Similarly, she did not
contest, and Mr. Felix’s supervisory statements establish that she was banned from the
transportation office on March 27, 2010 because she was present on her day off without
permission. Therefore, these disciplinary matters are not compensable work factors.15
Appellant also attributed her emotional condition to being denied use of a postal vehicle
and a lack of standard operating procedures in addition to her written job description. However,
the Board has held that self-generated frustration arising from not being allowed to work in a
particular position or to hold a particular job is not compensable under FECA.16 Mr. Felix noted
that there were no standard operating procedures and that expediters were not authorized to use
postal vehicles in performing their duties. Although an August 31, 2010 letter from a retired
postal supervisor stated generally that expediters were allowed to use postal vehicles, he did not
provide any specific information to establish that appellant was wrongfully denied the use of a
vehicle. Appellant has not established a compensable employment factor regarding the lack of
standard operating procedures or denial of authorization to use a postal vehicle.
Appellant also alleged that supervisors violated overtime assignment policies from
January 16 to February 12, 2010, that supervisors issued conflicting or confusing instructions
from April 25, 2008 to December 11, 2009, and that a supervisor wrongfully used her scanner on
May 22, 2010 allegedly to fabricate disciplinary charges.
However, an employee’s
dissatisfaction with the way a supervisor performs duties or exercises discretion in assigning
work is not compensable absent error or abuse.17 Appellant did not submit corroborating
evidence establishing conflicting supervisory instructions, that the overtime assignments were
erroneous, or that a supervisor using her scanner on May 22, 2010 was erroneous or abusive.
She failed to establish compensable employment factors in this regard.
Appellant also contended that Mr. Felix’s negative remarks to coworkers on January 18
and April 26, 2010, and being informed of these remarks by a coworker on April 26, 2010
contributed to her anxiety. Mr. Felix acknowledged that, on January 18, 2010, he told one of
appellant’s coworkers that she was developing a bad attitude similar to appellant. The Board has
held that every statement made in the workplace is not a compensable factor of employment. A
mere utterance which may engender offensive feelings in an employee does not sufficiently

14

Paul L. Stewart, 54 ECAB 824 (2003); Mary L. Brooks, 46 ECAB 266, 274 (1994).

15

Janice I. Moore, 53 ECAB 777 (2002).

16

Lori A. Facey, 55 ECAB 217 (2004); see Katherine A. Berg, 54 ECAB 262 (2002).

17

Supra note 12.

7

affect the conditions of his or her employment to constitute a compensable factor.18 Under the
circumstances of this case the Board finds that Mr. Felix’s remarks are not compensable.19
Appellant also attributed her condition to Mr. Felix momentarily blocking his office
doorway with his arm on May 18, 2010 when she attempted to leave his office without signing a
disciplinary letter or stating that she refused to sign. Mr. Felix confirmed that he momentarily
blocked the doorway with his arm but from both appellant’s and his description of the event, the
Board finds that his momentary gesture does not rise to the level of a compensable work factor.
Therefore, it is not a compensable factor of employment.20
Appellant also alleged a pattern of harassment and reprisals for her union activities and
for filing grievances. For harassment or discrimination to give rise to a compensable disability
under FECA, there must be probative and reliable evidence that harassment or discrimination did
in fact occur.21 Mere perceptions of harassment, retaliation or discrimination are not
compensable under FECA.22 Appellant did not submit probative evidence, such as witness
statements, corroborating her allegations of retaliation and harassment based on union or
grievance activities. The absence of such documentation diminishes the validity of her
contentions in this case where there is no evidence to document that she was discriminated or
retaliated against. As appellant has not established these incidents as factual, she has not
established a compensable work factor under FECA with respect to the claimed harassment and
reprisals.
The Board notes that several of appellant’s allegations involve interactions with
Mr. Mitchell. In March 28 and April 30, 2010 statements, Mr. Mitchell explained that he
previously dated appellant but broke off the relationship in 2001, greatly upsetting her and
leading to the December 2001 incident in which she threw hot coffee in his face. Generally, the
Board has held that personal disputes between coworkers are not compensable if they arise
outside the scope of employment and are then imported into the workplace.23 In this case, the
record establishes that appellant had a prior relationship with her coworker, imported to the
workplace. Therefore, their interactions are not considered compensable factors of employment.
On appeal, appellant asserts that OWCP ignored evidence in her favor and wrongfully her
allegations of employer wrongdoing. As noted, appellant established two compensable factors of
employment due to employer error. The Board notes that OWCP carefully considered her
multiple statements and related documentation in its decisions.

18

Denis M. Dupor, 51 ECAB 482 (2000).

19

Cyndia R. Harrill, 55 ECAB 522 (2004).

20

Id.

21

Marlon Vera, supra note 9.

22

Kim Nguyen, 53 ECAB 127 (2001).

23

James P. Schilling, 54 ECAB 641 (2003).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as alleged. The July 27, 2012 decision is modified to find
that being moved from the east dock on January 17, 2010 constituted a compensable factor of
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2012 is affirmed as modified.
Issued: April 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

